| | 7 J. ik

Case 1:18-cv-10595-ER Document 53 Filed 01/18/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT Ir 3 8
FOR THE SOUTHERN DISTRICT OF NEW YORK

ROBERT G. LOPEZ, an individual,
Plaintiff,

)
)
)
)
v. ) Civil Action No. 18 CV 10595 (ER)
)
TRUE RELIGION SALES, LLC, )
CHARI&CONYC, LLC, )
PROJECT SOCIAL T, LLC, )
BOWERY APPAREL, LLC, )
PINT SIZE INK, INC., )
SPEEDY ROMEO, LLC )
URBAN OUTFITTERS, INC., )
ALIFE HOLDINGS, LLC, )
THE ENDURANCE INTERNATIONAL )
GROUP, INC., )
FOX AND JANE LLC, )
SQUARESPACE, INC. )
DEPOP, INC., and )
CONBODY, INC. )
)

)

 

Defendants.

STIPULATION OF DISMISSAL

IT IS HEREBY STIPULATED by Plaintiff, Robert G. Lopez, that the above captioned
action is hereby dismissed with prejudice ONLY as to Defendant Conbody, Inc. and without
Court cost or fees to any party against the other.

The case shall remain against the other named Defendants to the above action.
Case 1:18-cv-10595-ER

Dated: January 4, 2019

ROBERT G. Ah hy
By:

Robert G. Lopez

Pro Se Plaintiff

230 Clinton Street — Apt. y 1c
New York, New York 10002
(917) 868-1698

SO ORDERED:

 

US.D.J.

Document 53 Filed 01/18/19 Page 2 of 2
